144 Ga. App. 885 (1978)
242 S.E.2d 757
HANEY
v.
THE STATE.
55189.
Court of Appeals of Georgia.
Submitted February 1, 1978.
Decided February 21, 1978.
J. Carey Hill, for appellant.
C. B. Holcomb, District Attorney, Frank C. Mills, III, Assistant District Attorney, for appellee.
BANKE, Judge.
The appellant was convicted of rape, sodomy, armed robbery, and kidnapping with bodily injury. He appeals the denial of his motion for new trial, alleging that the evidence was insufficient to support the rape and sodomy convictions.
Neither enumeration of error has merit. The testimony concerning the sodomy was explicit. The rape was established by the victim's testimony that, after she had been abducted at knifepoint, beaten repeatedly, and forced to submit to sodomy, the appellant "laid me down on the back seat and raped me." This testimony was amply corroborated by other evidence concerning her emotional state when she was found later that night, her state of attire, her outcry, and her personal injuries. See generally *886 Marks v. State, 237 Ga. 277 (1, 3) (227 SE2d 334) (1976); Johnson v. State, 239 Ga. 116 (236 SE2d 65) (1977).
Although the appellant urges that the victim's use of the word "rape" did not clearly establish penetration as required under Code Ann. § 26-2001, we hold that in the context of the rest of her testimony the statement carried with it a rather strong implication that intercourse had in fact occurred. Accord, Anderson v. State, 142 Ga. App. 282 (1) (235 SE2d 675) (1977).
Judgment affirmed. Deen, P. J., and Smith, J., concur.